SHAREHOLDER SERVICES AGREEMENT This Agreement is made as of June 22, 2012 between American Independence Funds Trust, a Delaware statutory trust (the Trust), on behalf of each series set forth on Schedule A hereto, as amended from time to time (each, a Fund), and A merican Independence Financial Services, LLC, a Delaware limited liability company (the Adviser). WHEREAS , the Trust is registered as an open-end management investment company under the Investment Company Act of 1940, as amen ded (1940 Act); WHEREAS , the Trust issues shares of beneficial interest (shares) in separate series, each having multiple classes of shares (Classes), with each series (including each Fund) representing interests in a separate portfolio of securities and other assets with separate liabilities; WHEREAS , certain beneficial owners of the Funds shares (shareholders) may require certain shareholder services, and the provisions of such services to those shareholders may benefit them and facilitate their ability to invest in the Fund; WHEREAS, the Trust, on behalf of the Funds, and the Adviser have entered into an Investment Advisory Agreement, pursuant to which Adviser provides investment advisory services to the Funds; and WHEREAS , the Trust desires that Adviser serve, and Adviser wishes to serve, as the Trusts shareholder servicing agent, to provide shareholders of the Funds with one or more of the shareholders services described in Schedule B hereto (Services), as such Schedule may be amended fro m time to time. NOW, THEREFORE, The Trust and Adviser agree as follows: 1. Appointment. The Trust hereby authorizes Adviser, and Adviser hereby agrees, to provide any or all of the Services to the Funds and/or shareholders of the Funds, as appropriate. 2. Services to be Performed. 2.1 Services; Standard of Care. For the duration of this Agreement, Adviser agrees to use its reasonable best efforts, subject to applicable legal and contractual restrictions and in compliance with the procedures described in the then-current prospectus(es) and Statement(s) of Additional Information of the Funds (collectively, Prospectuses), to provide one or more of the Services. Except as otherwise provided herein, Adviser shall not be liable for any costs, expenses, damages, liabilities or claims (including reasonable attorneys fees and accountants fees) incurred by a Fund, except those costs, expenses, damages, liabilities or claims arising out of Advisers or Advisers affiliates own fraud, gross negligence or willful misconduct, or by reason of the reckless disregard by Adviser or Advisers affiliates of the Advisers obligations and duties hereunder. Under no circumstances shall either party hereto be liable to the other for special, punitive or consequential damages arising under or in connection with this Agreement, even if the party is previously informed of the possibility of such damages. 2.2. Office Space and Equipment; Information and Support to the Trust. Adviser shall provide such office space and equipment, telephone facilities, and personnel (which may be any part of the space, equipment, and facilities currently used in Advisers business, or any personnel employed by Adviser) as may be reasonably necessary or beneficial in order to provide or arrange for the provision of the Services. Adviser shall (i) furnish such information to the Trust, the Board of Trustees of the Trust or their designees as they may reasonably request including, without limitation, periodic information regarding the Services provided, and (ii) otherwise cooperate with the Trust, the Board of Trustees and their designees (including, without limitation, any auditors or counsel designated by the Trust or its Trustees) concerning this Agreement and the monies paid or payable by the Trust pursuant hereto, as well as any other reports or filings that may be required by law. 3. Fees. Fees paid to Adviser. As full compensation to Adviser for its performance under this Agreement and the expenses Adviser incurs in connection therewith, the Trust shall compensate Adviser for the Services it performs with respect to each Class of a Fund in an amount up to the amount set forth in Schedule A with respect to the Class. 3.2 Calculation and Amount of Fees. The Advisers fee shall be calculated and accrued daily and paid monthly in arrears or at such other intervals as Adviser and the Trust may agree in writing. 4. Information Pertaining to the Shares. Adviser acknowledges that no person is authorized to make any representations concerning the Trust or any Fund except those representations contained in the applicable Funds then -current Prospectuses and in such printed information as the Trust or the principal underwriter for the Trust may prepare or approve in writing. 5. Representations of the Parties. Each party to this Agreement represents and warrants to the other that (i) it is duly authorized to execute and deliver this Agreement and to perform its obligations hereunder and has taken all necessary action to authorize such execution, delivery and performance; (ii) the person signing this Agreement on its behalf is duly authorized to do so; (iii) it has obtained all authorizations of any governmental body required in connection with this Agreement and such authorizations are in full force and effect; and (iv) the execution, delivery and performance of this Agreement will not violate any law, ordinance, charter, by-law or rule applicable to it or any agreement by which it is bound or by which any of its assets are affected. 6. Compliance with Laws, Rules and Regulations. Adviser represents and warrants that it shall comply with all applicable laws, rules and regulations and the provisions of its organizational documents and any and all material contractual obligations in providing the Services. 7. Indemnification. Indemnification of Adviser. The Trust will indemnify Adviser against, and hold Adviser harmless from, all losses, claims, damages, liabilities or expenses (including reasonable fees and disbursements of counsel) arising out of: (i) the material breach by the Trust of any of its obligations under this Agreement; (ii) the willful misfeasance, bad faith, or gross negligence of the Trust, its officers, employees or agents (other than the Adviser, to the extent the Adviser could be deemed an agent of the Trust) in the performance of the Trusts duties or obligations under this Agreement; or (iii) the reckless disregard by the Trust, its officers, employees, or agents (other than the Adviser, to the extent the Adviser could be deemed an agent of the Trust) of the Trusts duties and obligations under this Agreement. 7.2. Indemnification of the Trust . Adviser shall indemnify the Trust against and hold the Trust harmless from all losses, claims, damages, liabilities or expenses (including reasonable fees and disbursements of counsel) arising out of: (i) the material breach by the Adviser of any of its obligations under this Agreement; (ii) the willful misfeasance, bad faith, or gross negligence of the Adviser, its officers, employees or agents in the performance of the Advisers duties or obligations under this Agreement; or (iii) the reckless disregard by the Adviser, its officers, employees, or agents of the Advisers duties and obligations under this Agreement. 7.3 Procedure for Indemnification . In any case in which a party may be asked to indemnify or hold the other party harmless, the indemnifying party shall be advised of all pertinent facts concerning the situation in question and the indemnified party shall use reasonable care to identify and notify the indemnifying party promptly concerning any situation that presents or appears likely to present a claim for indemnification by the indemnifying party. The indemnifying party shall have the option to defend the indemnified party against any claim which may be the subject of indemnification under this Section 7. In the event that the indemnifying party elects to defend against the claim, the defense shall be conducted by counsel chosen by indemnifying party and reasonably satisfactory to the indemnified party. The indemnified party may retain additional counsel at own its expense. Except with the prior written consent of indemnifying party, the indemnified party shall not confess any claim or make any compromise in any case in which indemnifying party is asked to indemnify the indemnified party. 7.4 Survival of Indemnities . The indemnities granted by the parties in this Section 7 shall survive the termination of this Agreement. 8. Term and Termination. This Agreement shall not take effect with respect to any Class of any Fund until it has been approved by votes of a majority of both: (i) the Trustees and (ii) the Trustees who are not interested persons (as that term is defined in the 1940 Act) of the Trust and have no direct or indirect financial interest in the operation of this Agreement or in any related agreements ( Independent Trustees). Unless sooner terminated, this Agreement will continue in effect with respect to each Class of each Fund for one year from effectiveness of the Agreement for that Class and thereafter for successive annual periods, provided that such continuance is specifically approved at least annually by votes of a majority of both (i) the Board of Trustees of the Trust and (ii) the Independent Trustees. This Agreement may be terminated with respect to a Class of a Fund or a Fund in its entirety, at any time without the payment of any penalty, by: (i) a vote of a majority of the Board of Trustees; (ii) a vote of the majority of the Independent Trustees; (iii) a vote of a majority of the Class or Funds outstanding voting securities, respectively; or (iv) the Adviser on 60 days written notice, and shall terminate in its entirety when terminated as to all Classes of all Funds. The termination of this Agreement with respect to one Class or Fund shall not result in the termination of this Agreement with respect to any other Class or Fund. This Agreement shall also terminate automatically in the event of its assignment. (As used in this Agreement, the terms majority of the outstanding voting securities, interested persons and assignment shall have the same meanings as ascribed to such terms in the 1940 Act.) The parties hereto shall update Schedule A hereto from time to time as necessary to reflect changes in the Classes and Funds to which this Agreement applies. 9. Privacy. Adviser acknowledges and agrees on behalf of itself and its officers, employees and agents that it may receive from shareholders or the Trust non-public personal information, or access to non- public personal information, about shareholders who are customers or consumers as such terms are defined under Regulation S-
